Citation Nr: 0801158	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to specially adapted housing or a home adaptation 
grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In December 2006, the veteran testified 
before the undersigned at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809(a).  Generally, 
loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. 38 C.F.R. § 4.63.  In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(a) (2006).

The veteran is service-connected for severe degenerative 
changes of the mid-thoracic spine with compression fracture 
T8-9 and demonstrable deformity and myofascial pain syndrome 
of the cervical and lumbar spine, rated as 60 percent 
disabling, and post-traumatic stress disorder, rated as 70 
percent disabling.  The combined schedular rating is 90 
percent.  He has also been awarded a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran contends that he has the loss of use of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  
Specifically, he contends that he is wheelchair bound due to 
his spine disability.  The veteran was examined in November 
2005.  At that time he ambulated using a single cane.  He 
walked with a very odd pattern.  However, heel-toe gait was 
normal bilaterally and tandem gait was also normal.  The 
examiner also indicated that in terms of the lower 
extremities, there was no functional loss due to 
fibromyalgia.  

At the time of his personal hearing in December 2006, which 
post-dated the VA examination, the veteran reported that he 
basically needed his wheelchair, all day, every day.  He only 
left his wheelchair to use the restroom and to sleep.  As the 
veteran has asserted that his service-connected disability 
has worsened since his last examination, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  

The examiner should indicate if the 
veteran has the following:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair; 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; 
(3) the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

In addition, the examiner should 
determine if the veteran has the 
following: 

(1) blindness in both eyes with 5/200 
visual acuity or less; 
(2) the anatomical loss or loss of use of 
both hands.  

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


